Citation Nr: 1115052	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the right common peroneal nerve, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee dislocation, status post total right knee arthroplasty, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1953 to August 1954.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability rating in excess of 30 percent for paralysis of the right common peroneal nerve, a disability rating in excess of 30 percent for a right knee disability, and a total rating based on individual unemployability due to service-connected disabilities.  In January 2008, the appellant submitted a notice of disagreement with the RO's decision.  In June 2008, the RO issued a Statement of the Case addressing these issues.  In November 2008, the appellant submitted a timely VA Form 9 on which he indicated that he wished to appeal only the issues of entitlement to ratings in excess of 30 percent for paralysis of the right common peroneal nerve and a right knee disability.  

In connection with his appeal, the appellant requested and was scheduled for a Board at the RO, to be held in February 2011.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  

In April 2011, the Board advanced the appellant's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's right common peroneal nerve disability is manifested by complete drop foot with no active dorsiflexion of the right foot.  

2.  The appellant's right knee dislocation, status post total right knee arthroplasty, is manifested by no more than minimal instability, as well as range of motion from zero to 110 to 120 degrees without pain or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for paralysis of the right common peroneal nerve disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010).

2.  The criteria for a rating in excess of 30 percent rating for right knee dislocation, status post total right knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The September 2007 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In May 2008, VA sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the Court in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Since the issuance of these letters, the RO has reconsidered the appellant's claims, most recently in the February 2009 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2010).  The Board concludes that the examination reports are adequate and contain sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor his representative has argued otherwise.  


Background

The appellant's service treatment records show that in April 1954, he was hospitalized after he sustained a dislocated right knee while playing football.  Approximately two weeks following reduction and casting, he developed a footdrop with sensory changes complicated by thrombophlebitis.  The appellant was referred for Medical Evaluation Board a result of his right lower extremity disabilities.  

Following his separation from active service, in a November 1954 rating decision, the RO granted service connection for impairment of the right knee, rated as 30 percent disabling.  This rating was thereafter reduced to 20 percent, effective September 28, 1960.  In a July 1955 rating decision, the RO granted service connection for partial paralysis of the right common peroneal nerve, rated as 30 percent disabling under Diagnostic Code 8521.  The Board notes that the 30 percent rating has remained in effect to date; as such, it is protected from reduction.  38 C.F.R. 3.951(b) (2010).

In August 2005, the appellant submitted a claim for an increased rating for his service-connected right knee disability, advising the RO that he had undergone a total knee replacement.

In a January 2006 rating decision, the RO assigned a temporary 100 percent disability rating for the appellant's service-connected right knee disability, effective September 18, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (providing for the assignment of a 100 percent disability rating for a one year period following implantation of a knee prosthesis, after which a minimum 30 percent disability rating is assigned).  

In March 2007, the appellant underwent VA medical examination to determine the current severity of his post-operative right knee replacement.  On examination, the appellant was observed to be wearing a right foot ankle orthosis for a foot drop.  His right knee exhibited a nontender arthrotomy scar.  Range of motion testing showed extension to zero degrees and flexion to 120 degrees.  There examiner indicated that there was no weakness, fatigability, or loss of coordination.  The lateral and medial collateral ligaments were stable and intact.  There was no anterior or posterior instability.  The assessment was status post right total knee arthroplasty, with no complications or sequelae.  

In a July 2007 rating decision, the RO reduced the disability rating for the appellant's right knee disability to 30 percent, effective October 1, 2007.  The following month, the appellant submitted statements arguing that his right knee disability was more severe than indicated by the 30 percent disability rating assigned.  He also indicated that his right common peroneal nerve disability had increased in severity.  

In connection with his claims, the appellant again underwent VA medical examinations in September and November 2007, at which he reported a history of a foot drop since service with loss of control of his ankle.  He reported that he had always worn an ankle/foot orthosis for stabilization while he walked.  The appellant also reported a history of a total right knee replacement in 2005 with excellent results.  He denied pain and instability in the knee and reported that he was able to walk and bear weight with no swelling.  On examination, the appellant exhibited a limp on the right lower extremity.  He had to lift his right leg abnormally high during the gait cycle to keep from striking the toes on the floor.  He did not use any ambulatory aids other than the right ankle/foot orthosis.  The appellant exhibited a complete drop foot with no active dorsiflexion of the right foot.  With respect to the right knee, the examiner observed a well healed scar.  The knee was nontender to palpation.  Range of motion was from zero to 110 degrees.  There was minimal laxity medially and laterally at 30 degrees of flexion, consistent with a total knee replacement.  Repetitive motion produced no pain, loss of motion, weakness, fatigability, or incoordination.  The impressions included excellent result from total right knee replacement with no current complaints and good range of motion.  Also diagnosed was drop foot sustained in service due to nerve damage and posterior knee dislocation.  The examiner noted that the appellant had been able to work despite his right lower extremity disability until 1996, when he sustained a stroke.  

In a December 2007 rating decision, the RO, inter alia, denied a rating in excess of 30 percent for the appellant's right knee disability and a rating in excess of 30 percent for paralysis of the right common peroneal nerve.  The appellant appealed, arguing that higher ratings were warranted in light of the severity of his disabilities.  

Additional VA clinical records show that in September 2008, the appellant reported that he felt as if he had instability in his right knee which was causing giving way, making it difficult for him to walk.  The assessment was knee instability.  In January 2009, the appellant reported a history of falling due to instability of the knees.  

The appellant underwent VA medical examination in December 2008.  He reported that he had undergone a total right knee replacement in August 2005 and had no current complaints pertaining to the right knee.  He also reported a history of a foot drop.  He indicated that he used an ankle/foot brace and was unable to walk without it.  The appellant reported that he had had a stroke in 1996 and had been unable to work since that time.  On examination, the appellant exhibited atrophy of the right lower extremity below the knee.  The diagnoses included right knee dislocation, status post total right knee replacement without any current problems with the right knee.  Also diagnosed was right peroneal nerve damage with positive foot drop, atrophy of the right lower extremity below the knee for which he wears a right foot and ankle brace, without which he could not walk.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Right common peroneal nerve

The appellant's service-connected paralysis of the right common peroneal nerve has been rated by the RO as 30 percent disabling under Diagnostic Code 8521.  

The criteria for rating disabilities of the external popliteal nerve (also known as the common peroneal nerve) are set forth at 38 CFR § 4.124a, Diagnostic Code 8521.  Under those criteria, a 10 percent disability rating is assigned for mild incomplete paralysis of the common peroneal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, and a 30 percent rating is assigned for severe incomplete paralysis of the common peroneal nerve.  A maximum 40 percent disability rating is assigned for complete paralysis of the common peroneal nerve, manifested by foot drop and slight droop of first phalanges of all toes; an inability to dorsiflex the foot; extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; and anesthesia covers the entire dorsum of foot and toes.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 CFR § 4.124a (2010).  

Applying the criteria set forth above to the facts in this case, the Board finds that a 40 percent disability rating for the appellant's service-connected paralysis of the right common peroneal nerve is warranted.  

As set forth above, repeated examinations have shown that the appellant exhibits a right foot drop with atrophy below the knee and with no active dorsiflexion.  He is shown to require an ankle and foot orthosis, without which he would be unable to ambulate.  The Board finds that these symptoms fall squarely within the criteria for a 40 percent disability rating under Diagnostic Code 8515.  This is the maximum rating available for disabilities of the common peroneal nerve.  


Status post total right knee arthroplasty 

The appellant's service-connected right knee disability, status post total right arthroplasty, has been evaluated by the RO as 30 percent disabling under Diagnostic Code 5055.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating is assigned for one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement, is 30 percent.  A 60 percent disability rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy under Diagnostic Codes 5256 (ankylosis of the knee), Diagnostic Code 5261 (limitation of extension), or Diagnostic Code 5262 (impairment of the tibia and fibula).  

As set forth above, the appellant's right knee total knee replacement was initially evaluated as 100 percent disabling for one year following his surgery.  After the expiration of that one-year period, the RO assigned a 30 percent disability rating.  The appellant has appealed the 30 percent rating assigned following the expiration of the one-year post-surgical period, arguing that the 30 percent rating does not adequately reflect the severity of his disability.  

Here, the Board notes that the RO has correctly characterized this issue on appeal entitlement to a rating greater than 30 percent for status post right total knee arthroplasty, rather than entitlement to a restoration of the 100 percent disability rating.  Following the expiration of the one-year post-surgical period, the 100 percent rating ceased to exist by operation of the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In other words, the rating reduction was a nondiscretionary requirement under the provisions of that diagnostic code and is not subject to the regulatory criteria governing reductions of compensation evaluations.  See 38 C.F.R. §§ 3.105(e), 3.343 (2010); cf. Bennett v. Brown, 10 Vet. App. 178, 183 (1997).  

In order to warrant a rating in excess of 30 percent under Diagnostic Code 5055, the evidence must show that the appellant's service-connected status post total right arthroplasty is manifested by severe painful motion or weakness.  As discussed in detail above, examinations have shown that the appellant's right knee exhibits motion from zero to 110 to 120 degrees, with no pain or weakness.  Indeed, the March 2007 VA medical examiner's assessment was status post right total knee arthroplasty, "no complications and no sequelae."  The November 2007 VA examiner concluded that the appellant had obtained an "excellent result" from his total right knee replacement "with no current complaints and good range of motion."  Similarly, the December 2008 VA medical examiner concluded that the appellant was status post total right knee replacement "without any current problems with the right knee."  Thus, the Board finds that the evidence is against a finding that the appellant's right knee disability is manifested by severe painful motion or weakness to warrant the assignment of a 60 percent rating under Diagnostic Code 5055.

In light of these medical findings, the Board further concludes that the appellant does not exhibit intermediate degrees of residual weakness, pain or limitation of motion to warrant a rating in excess of 30 percent by analogy.  Again, examination has shown that he exhibits no compensable loss of motion, pain, or weakness due to the total right knee replacement.  He exhibits no additional limitation with flare-ups, and no weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  Additionally, although he reports instability, it has never been characterized as more than minimal.  He is also not shown to exhibit nonunion of the tibia or fibula requiring a knee brace.  Indeed, examinations have specifically noted that a knee brace is not required.  See e.g. 38 C.F.R. § 4.71a, Diagnostic Code 5262, 5257.  Thus, the Board finds no basis to assign a rating in excess of 30 percent by analogy.  

In summary, the Board has considered all of the appellant's right knee symptomatology but finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent for his service-connected right knee dislocation, status post total right arthroplasty.  

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321, but finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right knee disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected right knee disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Indeed, his 1996 stroke has been identified as the basis for his inability to continue working.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to his right knee disability.  Indeed, it does not appear that he has been hospitalized for this disability since the total right knee replacement surgery.  Consequently, the Board finds that no further action on this matter is warranted.


ORDER

A 40 percent disability rating for paralysis of the right common peroneal nerve is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating greater than 30 percent for right knee dislocation, status post total right knee arthroplasty is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


